MIDDLETON, J.:
Epitomized Opinion
Mills was injured while alighting from one of the Ry. Co.’s cars and alleged the injury to be caused by the negligence of the conductor. The lower court in its charge to the jury assumed that the acts specified in the charge were negiligent, and left the impression with the jury. that such acts were negligent per se. Held by the court of appeals in reversing the judgment:
1. It is fundamentally the exclusive right of the jury in an action of this kind to determine whether certain acts were done, and whether such acts were done negligently.